Citation Nr: 0813476	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-00 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear. 

2.  Entitlement to a compensable rating for hearing loss in 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 until July 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  Hearing loss in the right ear is not currently shown.

2.  Throughout the rating period, the veteran's left ear 
hearing loss is manifested by an average 38 puretone decibel 
loss, with speech recognition of 92 percent (Level I hearing 
loss per Table VI).


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated 
during active military service. 38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for entitlement to a compensable initial 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.85, Diagnostic Code (6100) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Hearing Loss in the Right Ear 

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The evidence of record fails to establish that the criteria 
described above have been met.  Indeed, at the veteran's June 
2004 VA audiological examination, his puretone thresholds for 
the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25

Speech audiometry revealed speech recognition ability of 94 
in the right ear.

Thus, the objective evidence gleaned from the June 2004 VA 
examination does not meet the criteria set for under 
38 C.F.R. § 3.385 for impaired hearing.  Moreover, no other 
competent evidence of record demonstrates impaired hearing 
under 38 C.F.R. § 3.385.  Therefore, the veteran does not 
have impaired hearing for the purpose of VA law.  

The Board acknowledges VA treatment records dated in October 
1966, which reflect that the veteran complained of bilateral 
hearing loss.  An October 1966 examination showed that he was 
diagnosed with defective hearing nerve loss bilaterally and 
it recommended that he visit a fee basis specialist for 
further review.  Although an auditory acuity conversation 
tone test was administered, an audiometric examination 
testing his puretone thresholds was not completed at that 
time. Consequently, this examination report is not adequate 
for evaluating a hearing disability under 38 C.F.R. § 3.385.  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993); 38 C.F.R. 
§ 3.385.  

Therefore, the evidence fails to establish impaired hearing 
of the right ear as defined under 38 C.F.R. § 3.385.  Where 
the evidence fails to show a current diagnosis of hearing 
loss in the right ear, service connection must be denied.  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim." Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The Board acknowledges the veteran's own belief that he has 
hearing loss in the right ear that was incurred in active 
duty.  The veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In sum, the competent evidence fails to show a current 
diagnosis of hearing loss in the right ear.  Without 
competent evidence demonstrating impaired hearing of the 
right ear under 38 C.F.R. § 3.385, the appeal must 
necessarily be denied.  

Increased Rating- Hearing Loss in the Left Ear

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

At the outset, the Board notes that the veteran's claim is an 
appeal from an initial assignment of a disability rating.  As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In evaluating service-connected hearing impairment 
disability, ratings are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

Additionally, 38 C.F.R. § 3.383(a)(3) provides that, where 
the evidence demonstrates hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear, 
compensation is payable as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.

In the present case, the veteran's service-connected left ear 
hearing loss is not evaluated as at least 10 percent 
disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  
Given this, the hearing acuity of his right ear must be 
considered normal for the purposes of evaluating the service-
connected disability at issue. VAOPGCPREC 32-97, 62 Fed. Reg. 
63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 
477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 
(2000).  Accordingly, a designation of Level "I" is assigned 
for the right ear.

Regarding the left ear, a VA audiologic examination in June 
2004 revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
35
85

Based on the above findings, the veteran's puretone average 
for the left ear is 38.  His speech recognition score was 92.  

Applying the findings of the June 2004 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the veteran's left ear hearing loss.  
Considering that the veteran's left ear manifests an average 
puretone threshold of 38 decibels, and 92 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be Level I 
impairment.  Moreover, based on the audiometric findings 
noted above the provisions of 38 C.F.R. § 4.86, addressing 
exceptional patterns of hearing impairment, are inapplicable.   

In sum, the veteran's service-connected left ear hearing 
acuity is designated as Level I hearing loss.  Additionally, 
as shown above, his right ear hearing loss is not service-
connected and thus, under is designated as Level I hearing 
loss.  See 38 C.F.R. § 4.85(f).  Applying those findings to 
38 C.F.R. § 4.85, Table VII, a noncompensable evaluation is 
derived.  

The Board has also considered whether staged ratings are 
appropriate during the entire rating period on appeal, but 
finds no distinct time periods where the veteran's symptoms 
warranted different ratings, except as already identified.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claim for hearing loss in the 
left ear arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.
With respect to his service connection claim for hearing loss 
in the right ear, the VCAA duty to notify was satisfied by 
way of a letters sent to the veteran in November and December 
2003 that fully addressed all four notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  He submitted VA 
treatment records from Dr. G and statements in support of his 
claims.  In addition, he was afforded a VA medical 
examination in June 2004. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for hearing loss in the right ear is 
denied. 

A compensable rating for hearing loss in the left ear is 
denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


